UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________

MANHATTAN TELECOMMUNICATION CORP.,

                        Plaintiff,                            No. 21-cv-1612 (CM)
               v.
ATTRACTION SUPPORT SERVICES, LLC;
JANINE VACCARELLO,

                  Defendants.
____________________________________________
   ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
McMahon, J:
       Plaintiff commenced this action on January 12, 2021 in New York Supreme Court, seeking

damages for breach of contract and account stated against Attraction Support Services, LLC and

an individual defendant, Janine Vaccarello. The case was removed from New York Supreme Court

on February 23, 2021.

       Defendants’ attorney has moved to dismiss all of the counts against Ms. Vaccarello, and

has also moved to dismiss the breach-of-contract claim as duplicative of the account-stated claim.

       At a conference held this morning, both parties represented to the Court that Plaintiff

discontinued its claims against Ms. Vaccarello in the state court prior to removal, and Plaintiff has

no objection to dismissing her from this case. Accordingly, Defendant’s motion to dismiss all

claims against Ms. Vaccarello is GRANTED.

       Defendant’s motion to dismiss count one as being duplicative of count two is DENIED.

Parties can plead alternative theories of recovery, although double recovery will not be allowed.

       The Clerk is respectfully directed to remove the motion at Dkt. No. 7 from this court’s list

of open motions.
       Additionally, in a letter motion at Dkt. No. 19, Defendants moved to seal or redact certain

information included in documents attached in Plaintiff’s filing in Dkt. No. 18. Defendant should

provide the Court with a redacted version of Dkt. No. 18 which, when filed will remain on the

public docket. The original document will remain under seal.

       The Clerk is respectfully directed to remove the motion at Dkt. No. 19 from this court’s

list of open motions.




Dated: July 8, 2021
New York, New York

                                                    ____________________________________

                                                            United States District Judge

BY ECF TO ALL COUNSEL
